           Case 1:18-cv-01924-RA Document 26 Filed 11/01/18 Page 1 of 1

                                                                       t:SDC-SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC#:
                                                                   i                      /-r/,-{r-/-?'-
                                                                       I) \I E F-'IL-E-D:-,
 MALIBU MEDIA, LLC,                                               •- ·--
                             Plaintiff,
                                                            No. 18-CV-1924 (RA)
                        V.
                                                                       ORDER
 SEBASTIAN WINTERMUTE,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         Plaintiff is directed to submit a letter to the Court no later than November 15, 2018,

explaining whether it intends to seek default judgment against Defendant, who has not appeared

in this action. Plaintiff is advised that any motion for default judgment must comply with this

Court's Individual Rules and Practices in Civil Cases, Attachment A.



SO ORDERED.                                            I

Dated:     November 1, 2018
           New York, New York
                                                   #I . ·\  I

                                                RoieA'bra~--/
                                                United States District Judge
